DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to Applicant’s Response to Election/Restriction filed on 10/18/2021, Applicant and IDS filed on 2/8/2021.  Claims 1-15,21-25 are pending, wherein claims 16-20 have been cancelled.  Claims 1-15,21-25 have been examined and are allowed.
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15 in the reply filed on 10/18/2021 is acknowledged.
Newly added claims 21-25 are directed to Group I invention, as pointed by Applicant and agreed herein by the Examiner, and are herein examined with group I invention.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.
It is noted that Applicant has cancelled non-elected claims 16-20.
Applicant is again reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Allowable Subject Matter
Claims 1-15,21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claims 1-9, the independent claim 1, from which the respective claims depend, recites a system comprising a combination of inventive steps/operations comprising in the first imaging step, computing image value A of the point (in the overlapping region of the first and second simulation boxes for which the IC design layout were partitioned and assigned to the first and second worker machines) using the first worker machine and image value B of the point using the second worker
machine; in the first imaging step, exchanging image value A and image value B with each other; and 	in the second imaging step, computing image value C of the point using the first worker machine and image value D of the point using the second worker
machine, wherein the computation of both image value C and image value
D is based on a weighted combination of image value A and image value
B, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a machine, respectively; (2)  under Step 2A, Prong  One, the 
As per claims 10-15,21-25, the independent claims 10 and 21, from which the respective claims depend, recites a system comprising a combination of inventive steps/operations comprising computing a first image value of a point within the overlapped region of the respective simulation box (in which the manager machine has partitioned the IC design layout and assigned to the plurality of worker machines) for a first imaging step;  communicating with another worker machine of the plurality of worker machines having a simulation box sharing the overlapped region to provide a first updated image value of the point; computing a second image value of the point for a second imaging step based on the first updated image value of the point, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a machine, respectively; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the circuit design, as normally found in the art of computer-aided design and analysis of circuits and semiconductor mask; nor are  the claims directed to certain methods of organizing human activity. 	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	




/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        December 18, 2021